DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 6/13/2022 does not put the application in condition for allowance.
Examiner withdraws all objections and rejections in prior office action due to the amendments.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Valet on 6/30/2022.
In the Claims:
In Claim 1 ln 13, please replace the limitation of “nut” with --a nut--
In line 14, please add a “,” between the limitation of “the torque tube” and “the mounting tab”
In Claim 2, please add a “,” between the limitation of “The system of claim 1” and “further comprising:”
In Claim 3, please add a “,” between the limitation of “The system of claim 2” and “further comprising”
In Claim 13 ln 10, please replace the limitation of “nut” with --a nut--
In line 11, please add a “,” between the limitation of “the torque tube” and “the mounting tab”
The following is an examiner’s statement of reasons for allowance:
Grushkowitz (US Pat No. 8567134) in view of Braunstein (US Pub No. 2015/0180404) and West (US Pub No. 2014/0246549) are the closest prior art.
Grushkowitz et al. teaches a system [Fig. 2, C5 ln 5-15] comprising:
a plurality of solar modules [See 110, and 120, Fig. 2, C5 ln 5-15] including mounting slots [117, 118, 127 and 128, Fig. 2, C5 ln 10-15] formed in a sidewall of the solar module [Fig. 2];
a torque tube [152, Fig. 2, C5 ln 1-10] configured to support the solar modules such that the solar modules [See 110, and 120, Fig. 2, C5 ln 5-15] can be rotated [C5 ln 1-10];
a plurality of mounting brackets [150, Fig. 2, C5 ln 1-10, C6 ln 1-10], configured for integration with the torque tube and to which the plurality of solar modules are mounted [Fig. 2];
at least one first retainer assembly connected to one of the plurality of mounting brackets [See one of 160 and 170  or one of 172 and 162, Fig. 2, C5 ln 15-25], and a mounting tab and the mounting tab [one of either 160 and 170 or one of either 172 and 162 is mounting tab, and the assembly is the combination of 160, 170, 172, and 162, Fig. 2, C5 ln 15-25] is received in the mounting slot of the solar module [C5 ln 15-25] and wherein when a solar module [See 110, and 120, Fig. 2, C5 ln 5-15] is placed on the mounting bracket [150, Fig. 2, C5 ln 1-10, C6 ln 1-10] and supported by the torque tube [Fig. 2],
Braunstein et al. teaches a solar module securing means with the use of a retainer assembly including a through bolt [304 and 308, Fig. 11, 0092], a spring [305, Fig. 11, 0092] and a nut [See fig. 11, nut is not labeled, but located on top portion , Fig. 11, 0092], wherein mounting brackets 303 is used to secure to solar module  with mounting tabs of 323a and 323b [0092] utilized to provide improved means for securing a solar module to a support structure [0008, 0009]. 
West et al. teaches a plurality of retainers connected to a plurality of mounting brackets [fig. 14-17, 0034-0037] for a plurality of PV modules [0067] in order to provide a system that provides a fast, easy and convenient method of connecting a series of PV modules together on a rotatable torque tube [0005].
	Modified Grushkowitz et al. teaches the structural limitations of claims 1 and 13 but does not disclose the limitations of “at least one first retainer assembly connected to a mounting bracket of the plurality of mounting brackets, the first retainer assembly including a through bolt configured to be inserted through an opening in the mounting bracket, a spring configured to receive the through bolt, a slotted washer having a slot formed therethrough configured to receive a portion of the spring therethrough and interposed between the spring and the mounting bracket, a mounting tab, and a nut, wherein when a solar module of the plurality of solar modules is placed on the mounting bracket and supported by the torque tube, the mounting tab is received in a mounting slot of the solar module.” in claim 1 and “ at least one first retainer assembly connected to a mounting bracket of the plurality of mounting brackets, the first retainer assembly including a through bolt, a spring, a mounting tab, and a nut, wherein when a solar module of the plurality of solar modules is placed on the mounting bracket and supported by the torque tube, the mounting tab is received in a mounting slot of the solar module; and a second retainer assembly connected to a second of the plurality of mounting brackets, the second retainer assembly including a catch positioned on the second retainer assembly such that the catch is disposed within an interior portion of the a solar module of the plurality of solar modules and received in the mounting slot ” in claim 13.
	These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “at least one first retainer assembly connected to a mounting bracket of the plurality of mounting brackets, the first retainer assembly including a through bolt configured to be inserted through an opening in the mounting bracket, a spring configured to receive the through bolt, a slotted washer having a slot formed therethrough configured to receive a portion of the spring therethrough and interposed between the spring and the mounting bracket, a mounting tab, and a nut, wherein when a solar module of the plurality of solar modules is placed on the mounting bracket and supported by the torque tube, the mounting tab is received in a mounting slot of the solar module.” in claim 1 and “ at least one first retainer assembly connected to a mounting bracket of the plurality of mounting brackets, the first retainer assembly including a through bolt, a spring, a mounting tab, and a nut, wherein when a solar module of the plurality of solar modules is placed on the mounting bracket and supported by the torque tube, the mounting tab is received in a mounting slot of the solar module; and a second retainer assembly connected to a second of the plurality of mounting brackets, the second retainer assembly including a catch positioned on the second retainer assembly such that the catch is disposed within an interior portion of the a solar module of the plurality of solar modules and received in the mounting slot ” in claim 13.
	Therefore, claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726